DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
YThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims
This is a first office action for application Serial No. 16/027,664 filed on 07/05/2018. Claims 5-8 and 13-16 have been withdrawn. Claims 1-4, 9-12, and 17-20 have been examined.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A. 	Claims 2-4, 10-12, and 18-20, drawn to generation of competing routes from an origin to waypoints not requiring a route that is above a predefined routing cost, and selection of a route, according to specific route costs classified in CPC G01C 21/343.
B.	Claims 5-6 and 13-14, drawn to generation of competing routes between intermediate waypoints classified in CPC G06F 16/29.
C.	Claims 7 and 15, drawn to identification of either optional or mandatory waypoints and selection of a route to each of the mandatory waypoints classified in CPC H04W 4/021.
D.	Claims 8 and 16, drawn to identification of a predefined order for at least two waypoints classified in CPC 21/3833.

Claims 1, 9, and 17 are generic. Inventions A – D are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the subcombinations each have separate utility such as in the case of (a) generation of competing routes from an origin to waypoints not requiring a route that is above a predefined routing cost, and selection of a route, according to specific route costs (b) generation of competing routes between intermediate waypoints (c) identification of either optional or mandatory waypoints and selection of a route to each of the mandatory waypoints, and (d) identification of a predefined order for at least two waypoints See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above 
Examination would require search and consideration of multiple inventions classified in separate fields of art ranging from determination of route cost functions to determination of optional or mandatory waypoints to determination of waypoint orders. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-12, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A mapping system comprising:
a memory comprising map data, wherein map data comprises a network of road segments and nodes between road segments; and
processing circuitry configured to:
receive an indication of an origin and a plurality of waypoints;
initiate generation of competing routes from the origin to the plurality of waypoints;
limit generation of competing routes to a subset of the plurality of waypoints in response to at least one of the plurality of waypoints not in the subset of the plurality of waypoints requiring a route that is above a predefined routing cost;
select a route from the origin to a waypoint of the subset of the plurality of waypoints; and
provide route guidance along the selected route.
This language is vague and indefinite for at least the following reasons:
The language: "limit generation of competing routes to a subset of the plurality of waypoints in response to at least one of the plurality of waypoints not in the subset of the plurality of waypoints requiring a route that is above a predefined routing cost" is particularly vague and indefinite as this language appears to be self-referential or circular in its logic. Namely, it is unclear what waypoints or (subset of waypoints) are in (or not in) the (subset) of waypoints, or which waypoints require a route that is above a predefined routing cost, or which subset of the waypoints the generation of competing routes is limited.
It is further unclear whether the selected route is supposed to include all the waypoints of the plurality of waypoints, or only waypoints of the subset of the plurality of waypoints not requiring a route that is above a predefined routing cost, or only one waypoint. It is also not clear according to which criteria the selected route is selected, and whether a single route is selected or a plurality of routes is selected.

"A mapping system comprising:
a memory comprising map data, wherein map data comprises a network of road segments and nodes between road segments; and
processing circuitry configured to:
receive an indication of an origin and a plurality of waypoints;
initiate generation of competing routes from the origin to the plurality of waypoints;
limit generation of competing routes to a subset of the plurality of waypoints 
select a route from the origin to a waypoint 
provide route guidance along the selected route.
Claims 9 and 17 are similarly rejected as directed to substantially similar language as claim 1. 
Claims 2-4 are rejected as depending on claim 1, and claims 10-12 are rejected as depending on claim 9, and claims 18-20 are rejected as depending on claim 17, respectively.

Claim 2 recites the term: "route cost." This language is vague and indefinite as this language lacks proper antecedent basis (compare with "predefined routing cost" of claim 1).
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading: "the predefined routing cost."
Claims 10 and 18 are similarly rejected as directed to substantially similar language as claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-12, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poppen (US 2011/0106429 A1).

claims 1, 9, and 17, Poppen discloses a mapping system,  comprising (a memory comprising map data (e.g. database 106, see e.g. at least p. 16, Fig. 1, and related text), wherein map data comprises a network of road segments and nodes between road segments (e.g. road network, route departure points, see e.g. at least Abstract, p. 9, 24, Fig. 2-3, and related text); and processing circuitry (e.g. processor, EPROM, EEPROM, see e.g. at least p. 39) configured to), an apparatus (comprising at least one processor (e.g. at least processor, EPROM, EEPROM, see e.g. at least p. 39, Fig. 4, and related text) and at least one memory including computer program code (e.g. at least EPROM, EEPROM, computer readable storage media, RAM, ROM, id.), the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least (id.)), and a method comprising:
receiv(e/ing) an indication of an origin and a plurality of waypoints (e.g. at least origin 202, 302, POI 204, 206, 208, 304, 306, 308, 310, 316, 404, see e.g. at least Fig. 2-4, and related text);
initiat(e/ing) generation of competing routes from the origin to the plurality of waypoints (see e.g. at least Fig. 2-4, and related text, the POIs are filtered according to a travel distance or time, e.g. according to an along-route and off-route distance or time, which can both be a driving distance or time, see e.g. p. 22, 24, instead of the Euclidean distance, i.e. a distance or time required to reach the POI when driving on the roads of the road network. In order to determine the driving distance a route to the POI along the roads of the road network must be determined for each POI, i.e. a plurality of competing routes is determined in order to filter to POIs; see also p. 31-35);

select(ing) a route from the origin to a waypoint (see e.g. at least p. 27,  Fig. 2-4, and related text, receiving selection of POI 410);and
provid(e/ing) route guidance along the selected route (see e.g. at least p. 27, Fig. 2-4, and related text, plot route to selected POI 412).

Regarding claims 2, 10, and 18, Poppen discloses that the predefined routing cost includes one or more of travel time of the route, distance of the route, a bonus associated with a destination of the route, or a penalty associated with the destination of the route (see e.g. at least p. 31-35, Fig. 2-4, and related text).

Regarding claims 3, 11, and 19, Poppen discloses that the predefined routing cost is established based on a route to at least one of the waypoints of the subset of the plurality of waypoints (see e.g. at least p. 31-35, Fig. 2-4, and related text).

Regarding claims 4, 12, and 20, Poppen discloses that the processing circuitry configured to (causing the apparatus to) select(ing) a route from the origin to a waypoint of the subset of the plurality of waypoints (comprises) is configured to select(ing) a route based on at least one of travel time of the route, distance of the route, a bonus associated with the waypoint, or a penalty associated with the waypoint (see e.g. at least p. 31-35, Fig. 2-4, and related text).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662